--------------------------------------------------------------------------------

Execution Copy

PURCHASE AGREEMENT

PURCHASE AGREEMENT (the “Agreement”), dated as of January 22, 2016, by and
between U.S. GEOTHERMAL INC., a Delaware corporation, (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, in its sole and absolute discretion, and the
Investor wishes to buy from the Company, up to Ten Million Dollars ($10,000,000)
of shares of the Company’s common stock, $.001 par value per share (the “Common
Stock”). The shares of Common Stock to be purchased hereunder (including,
without limitation, the Initial Purchase Shares (as defined herein)) are
referred to herein as the “Purchase Shares”.

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

1.          CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)          “Accelerated Purchase Share Amount” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor on an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 300% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in Section 2(b) hereof
(subject to the Purchase Share limitations contained in Section 2(a) hereof) and
(ii) the Accelerated Purchase Share Percentage multiplied by the trading volume
of the Common Stock on the Principal Market during normal trading hours on the
Accelerated Purchase Date.

(b)          “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in Section 2(b) hereof.

(c)          “Accelerated Purchase Notice” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, an irrevocable
written notice from the Company to the Investor directing the Investor to buy a
specified Accelerated Purchase Share Amount on the applicable Accelerated
Purchase Date pursuant to Section 2(b) hereof at the applicable Accelerated
Purchase Price.

(d)          “Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

(e)          “Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of (i)
ninety-seven percent (97%) of the VWAP during (A) the entire trading day on the
Accelerated Purchase Date, if the volume of shares of Common Stock traded on the
Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of shares of Common Stock
traded on the Principal Market has exceeded the Accelerated Purchase Share
Volume Maximum or (ii) the Closing Sale Price on the Accelerated Purchase Date
(to be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

--------------------------------------------------------------------------------

(f)          “Accelerated Purchase Share Volume Maximum” means the number of
shares of Common Stock traded on the Principal Market during normal trading
hours on the Accelerated Purchase Date equal to (i) the amount of shares of
Common Stock properly directed by the Company to be purchased on the Accelerated
Purchase Notice, divided by (ii) the Accelerated Purchase Share Percentage (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

(g)          “Available Amount” means initially Ten Million Dollars
($10,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof, including, without limitation, the Initial Purchase pursuant
to Section 2(a) hereof.

(h)          “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

(i)          “Base Prospectus” means the Company’s final base prospectus, dated
February 4, 2014, a preliminary form of which is included in the Registration
Statement, including the documents incorporated by reference therein.

(j)          “Business Day” means any day on which the Principal Market is open
for trading, including any day on which the Principal Market is open for trading
for a period of time less than the customary time.

(k)          “Closing Sale Price” means, for any security as of any date, the
last closing sale price for such security on the Principal Market as reported by
the Principal Market.

(l)          “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

-2-

--------------------------------------------------------------------------------

(m)          “Common Stock Equivalents” means any securities of the Company or
its Subsidiaries which entitle the holder thereof to acquire at any time shares
of Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, shares of Common Stock.

(n)          “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

(o)          “DTC” means The Depository Trust Company, or any successor
performing substantially the same function for the Company.

(p)          “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program or any similar
program hereafter adopted by DTC performing substantially the same function.

(q)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

(r)          “Floor Price” means $0.25, which shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Floor Price shall mean the lower of (i) the adjusted
price and (ii) $0.25.

(s)          “Initial Prospectus Supplement” means the prospectus supplement to
the Base Prospectus complying with Rule 424(b) under the Securities Act that is
filed with the SEC and delivered by the Company to the Investor upon the
execution and delivery of this Agreement in accordance with Section 5(a),
including the documents incorporated by reference therein.

(t)          “Material Adverse Effect” means any material adverse effect on (i)
the enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, or (iii) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination, other than any such change, effect,
event or circumstance that resulted exclusively from (A) any change in the
United States or foreign economies or securities or financial markets in general
that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (B) any change that generally affects the
industry in which the Company and its Subsidiaries operate that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(C) any change arising in connection with earthquakes, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing as of the date hereof, (D) any action taken by the
Investor, its affiliates or its or their successors and assigns with respect to
the transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (F) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement.

-3-

--------------------------------------------------------------------------------

(u)          “Maturity Date” means the first day of the month immediately
following the thirty (30) month anniversary of the Commencement Date.

(v)          “Person” means an individual or entity, including, but not limited
to, any limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

(w)          “Principal Market” means the NYSE MKT; provided however, that in
the event the Company’s Common Stock is ever listed or traded on The NASDAQ
Capital Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the
New York Stock Exchange or the NYSE Arca, then the “Principal Market” shall mean
such other market or exchange on which the Company’s Common Stock is then listed
or traded.

(x)          “Prospectus” means the Base Prospectus, as supplemented by any
Prospectus Supplement (including the Initial Prospectus Supplement), including
the documents incorporated by reference therein.

(y)          “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents
incorporated by reference therein.

(z)          “Purchase Amount” means, with respect to the Initial Purchase, any
Regular Purchase or any Accelerated Purchase made hereunder, the portion of the
Available Amount to be purchased by the Investor pursuant to Section 2 hereof.

(aa)          “Purchase Date” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor receives
by 5:00 p.m., Eastern time, of such Business Day a valid Regular Purchase Notice
that the Investor is to buy Purchase Shares pursuant to Section 2(a) hereof.

(bb)          “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the lower of: (i) the lowest Sale Price of the
Common Stock on the applicable Purchase Date and (ii) the arithmetic average of
the three (3) lowest Closing Sale Prices for the Common Stock during the ten
(10) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction).

(cc)          “Registration Statement” means the effective registration
statement on Form S-3 (Commission File No. 333-192611) filed by the Company with
the SEC pursuant to the Securities Act for the registration of shares of its
Common Stock, including the Securities, and certain other securities, as such
Registration Statement has been or may be amended and supplemented from time to
time, including all documents filed as part thereof or incorporated by reference
therein, and including all information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430B of the Securities Act, including any
comparable successor registration statement filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities.

-4-

--------------------------------------------------------------------------------

(dd)          “Regular Purchase Notice” means, with respect to any Regular
Purchase pursuant to Section 2(a) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy such applicable amount of
Purchase Shares at the applicable Purchase Price as specified by the Company
therein on the Purchase Date.

(ee)          “Sale Price” means any sale price for the shares of Common Stock
on the Principal Market as reported by the Principal Market.

(ff)          “SEC” means the U.S. Securities and Exchange Commission.

(gg)          “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.

(hh)          “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

(ii)          “Subsidiary” means any Person the Company wholly-owns or controls,
or in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

(jj)          “Transaction Documents” means, collectively, this Agreement and
the exhibits hereto, and each of the other agreements, documents, certificates
and instruments entered into or furnished by the parties hereto in connection
with the transactions contemplated hereby and thereby.

(kk)          “Transfer Agent” means Computershare Trust Company, N.A., or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

(ll)          “VWAP” means in respect of an applicable Accelerated Purchase
Date, the volume weighted average price of the Common Stock on the Principal
Market, as reported on the Principal Market.

2.          PURCHASE AND SALE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in its sole and
absolute discretion, and the Investor has the obligation to purchase from the
Company, Purchase Shares as follows:

(a)          Commencement of Sales of Common Stock. Upon the satisfaction of the
conditions set forth in Sections 7 and 8 hereof (the “Commencement” and the date
of satisfaction of such conditions the “Commencement Date”), the Investor shall
purchase $650,000 worth of Purchase Shares (such purchase the “Initial Purchase”
and such Purchase Shares the “Initial Purchase Shares”) at a price equal to
$0.59 per share. Beginning one (1) Business Day following the Commencement Date,
the Company shall have the right, but not the obligation, to direct the
Investor, by its delivery to the Investor of a Regular Purchase Notice from time
to time, to purchase up to Two Hundred Fifty Thousand (250,000) Purchase Shares
(each such purchase a “Regular Purchase”), at the Purchase Price on the Purchase
Date; provided, however, that (i) the Regular Purchase may be increased to up to
Three Hundred Thousand (300,000) Purchase Shares, provided that the Closing Sale
Price of the Common Stock is not below $0.75 on the Purchase Date, (ii) the
Regular Purchase may be increased to up to Three Hundred Fifty Thousand
(350,000) Purchase Shares, provided that the Closing Sale Price of the Common
Stock is not below $1.00 on the Purchase Date, (iii) the Regular Purchase may be
increased to up to Four Hundred Thousand (400,000) Purchase Shares, provided
that the Closing Sale Price of the Common Stock is not below $1.25 on the
Purchase Date, and (iv) the Regular Purchase may be increased to up to Four
Hundred Fifty Thousand (450,000) Purchase Shares, provided that the Closing Sale
Price of the Common Stock is not below $1.50 on the Purchase Date (all of which
share amounts shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction);
and provided, further, that the Investor’s committed obligation under any single
Regular Purchase shall not exceed Seven Hundred Fifty Thousand Dollars
($750,000) (which amount shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction),
unless the parties mutually agree to increase the dollar amount of any Regular
Purchase on any Purchase Date at the applicable Purchase Price. If the Company
delivers any Regular Purchase Notice for a Purchase Amount in excess of the
limitations contained in the immediately preceding sentence, such Regular
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Regular Purchase Notice exceeds the
number of Purchase Shares which the Company is permitted to include in such
Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Regular
Purchase Notice; provided that the Investor shall remain obligated to purchase
the number of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice. The Company may deliver a Regular Purchase Notice to
the Investor as often as every Business Day, so long as the most recent prior
Regular Purchase (as applicable) has been completed.

-5-

--------------------------------------------------------------------------------

(b)          Accelerated Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
2(a) above, the Company shall also have the right, but not the obligation, to
direct the Investor by the Company’s delivery to the Investor of an Accelerated
Purchase Notice from time to time, and the Investor thereupon shall have the
obligation, to buy Purchase Shares at the Accelerated Purchase Price on the
Accelerated Purchase Date in an amount equal to the Accelerated Purchase Share
Amount (each such purchase, an “Accelerated Purchase”). The Company may deliver
an Accelerated Purchase Notice to the Investor only on a Purchase Date on which
the Closing Sale Price is not below $0.50 (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Closing Sale Price is not below the lower of (i) the
adjusted price and (ii) $0.50) . If the Company delivers any Accelerated
Purchase Notice for an Accelerated Purchase Share Amount in excess of the
limitations contained in the definition of Accelerated Purchase Share Amount,
such Accelerated Purchase Notice shall be void ab initio to the extent of the
amount by which the number of Purchase Shares set forth in such Accelerated
Purchase Notice exceeds the Accelerated Purchase Share Amount which the Company
is permitted to include in such Accelerated Purchase Notice in accordance
herewith (which shall be confirmed in an Accelerated Purchase Confirmation
(defined below)), and the Investor shall have no obligation to purchase such
excess Purchase Shares in respect of such Accelerated Purchase Notice; provided
that the Investor shall remain obligated to purchase the Accelerated Purchase
Share Amount which the Company is permitted to include in such Accelerated
Purchase Notice. Within one (1) Business Day after completion of each
Accelerated Purchase Date, the Accelerated Purchase Share Amount and the
applicable Accelerated Purchase Price shall be set forth on a confirmation of
the Accelerated Purchase to be provided to the Company by the Investor (an
“Accelerated Purchase Confirmation”).

-6-

--------------------------------------------------------------------------------

(c)          Payment for Purchase Shares. For each Regular Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Regular Purchase as full payment for such Purchase Shares via
wire transfer of immediately available funds on the same Business Day that the
Investor receives such Purchase Shares, if such Purchase Shares are received by
the Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase, the Investor shall pay to the Company an amount
equal to the Purchase Amount with respect to such Accelerated Purchase as full
payment for such Purchase Shares via wire transfer of immediately available
funds on the third Business Day following the date that the Investor receives
such Purchase Shares. If the Company or the Transfer Agent shall fail for any
reason or for no reason to electronically transfer any Purchase Shares as DWAC
Shares in respect of a Regular Purchase or Accelerated Purchase (as applicable)
within three (3) Business Days following the receipt by the Company of the
Purchase Price or Accelerated Purchase Price, respectively, therefor in
compliance with this Section 2(c), and if on or after such Business Day the
Investor purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of such Purchase
Shares that the Investor anticipated receiving from the Company in respect of
such Regular Purchase or Accelerated Purchase (as applicable), then the Company
shall, within three (3) Business Days after the Investor’s request, either (i)
pay cash to the Investor in an amount equal to the Investor’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased (the “Cover Price”), at which point the Company’s obligation to
deliver such Purchase Shares as DWAC Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Investor such Purchase Shares as DWAC
Shares and pay cash to the Investor in an amount equal to the excess (if any) of
the Cover Price over the total Purchase Price for such Regular Purchase plus the
total Accelerated Purchase Price for such Accelerated Purchase (as applicable).
The Company shall not issue any fraction of a share of Common Stock upon any
Regular Purchase or Accelerated Purchase. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up or down to the nearest whole share. All
payments made under this Agreement shall be made in lawful money of the United
States of America or wire transfer of immediately available funds to such
account as the Company may from time to time designate by written notice in
accordance with the provisions of this Agreement. Whenever any amount expressed
to be due by the terms of this Agreement is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day.

(d)          Purchase Price Floor. The Company and the Investor shall not effect
any Regular Purchase under this Agreement on any Purchase Date that the Closing
Sale Price is less than the Floor Price.

(e)          Compliance with Registration Statement Eligibility Requirements and
Rules of Principal Market.

(i)          Maximum Share Cap. The Company shall not issue or sell any shares
of Common Stock pursuant to this Agreement, and the Investor shall not purchase
or acquire any shares of Common Stock pursuant to this Agreement, to the extent
that after giving effect thereto, the aggregate number of shares of Common Stock
that would be issued pursuant to this Agreement and the transactions
contemplated hereby would exceed the lesser of: (A) subject to Section 2(e)(ii)
below, 21,509,525 shares of Common Stock (which number of shares shall be
reduced, on a share-for-share basis, by the number of shares of Common Stock
issued or issuable pursuant to any transaction or series of transactions that
may be aggregated with the transactions contemplated by this Agreement under
applicable rules of the NYSE MKT or any other Principal Market on which the
Common Stock may be listed or quoted) (the “Exchange Cap”), unless and until the
Company elects to solicit stockholder approval of the transactions contemplated
by this Agreement and the stockholders of the Company have in fact approved the
transactions contemplated by this Agreement in accordance with the applicable
rules and regulations of the NYSE MKT, any other Principal Market on which the
Common Stock may be listed or quoted, and the Certificate of Incorporation and
Bylaws of the Company; and (B) for so long as the Company is subject to the
limitations set forth in General Instruction I.B.6. of Form S-3, the maximum
number of shares of Common Stock that the Company may issue pursuant to this
Agreement and the transactions contemplated hereby without exceeding the
limitations set forth in General Instruction I.B.6. of Form S-3 (the
“Registration Statement Eligibility Cap”). For all purposes of this Agreement,
the term “Maximum Share Cap” shall mean the lesser of (i) the Exchange Cap, to
the extent applicable to the transactions contemplated by this Agreement, and
(ii) the Registration Statement Eligibility Cap, to the extent applicable to the
transactions contemplated by this Agreement. For the avoidance of doubt, the
Company may, but shall be under no obligation to, request its stockholders to
approve the transactions contemplated by this Agreement; provided, that if
stockholder approval is not obtained in accordance with this Section 2(e)(i),
the Exchange Cap shall be applicable for all purposes of this Agreement and the
transactions contemplated hereby at all times during the term of this Agreement
(except as set forth in Section 2(e)(ii) below).

-7-

--------------------------------------------------------------------------------

(ii)          At-Market Transaction. Notwithstanding Section 2(e)(i) above and
subject to the prior approval of the NYSE MKT or any other Principal Market on
which the Common Stock may be listed or quoted (to the extent required), the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that the issuances and
sales of Common Stock pursuant to this Agreement are deemed to be at a price
equal to or in excess of the greater of book or market value of the Common Stock
as calculated in accordance with the applicable rules of the NYSE MKT or any
other Principal Market on which the Common Stock may be listed or quoted (it
being hereby acknowledged and agreed that the Exchange Cap shall be applicable
for all purposes of this Agreement and the transactions contemplated hereby at
all other times during the term of this Agreement, unless the stockholder
approval referred to in Section 2(e)(i) is obtained).

(iii)          General. The Company shall not issue any shares of Common Stock
pursuant to this Agreement and the transactions contemplated hereby if such
issuance would reasonably be expected to result in (A) a violation of the
Securities Act or non-compliance with General Instruction I.B.6. of Form S-3 or
(B) a breach of the rules and regulations of the NYSE MKT or any other Principal
Market on which the Common Stock may be listed or quoted. The provisions of this
Section 2(e) shall be implemented in a manner otherwise than in strict
conformity with the terms hereof only if necessary to ensure compliance with the
Securities Act, General Instruction I.B.6. of Form S-3, and the rules and
regulations of the NYSE MKT or any other Principal Market on which the Common
Stock may be listed or quoted.

(f)          Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell and
the Investor shall not purchase or acquire any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one (1) Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

-8-

--------------------------------------------------------------------------------

3.          INVESTOR'S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a)          Accredited Investor Status. The Investor is an “accredited
investor” as that term is defined in Rule 501(a)(3) of Regulation D promulgated
under the Securities Act.

(b)          Information. The Investor (i) is able to bear the economic risk of
an investment in the Securities including a total loss thereof, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and others matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its representatives shall modify, amend or affect the Investor's
right to rely on the Company's representations and warranties contained in
Section 4 below. The Investor has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(c)          No Governmental Review. The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(d)          Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

(e)          Residency. The Investor is a resident of the State of Illinois.

(f)          No Prior Short Selling. The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) “short sale” (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

4.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth in the SEC Documents (as defined below), the Company
represents and warrants to the Investor that as of the date hereof and as of the
Commencement Date:

(a)          Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except where the revocation,
limitation or curtailment would not reasonably be expected to result in a
Material Adverse Effect. The Company has no Subsidiaries except as set forth in
the SEC Documents.

-9-

--------------------------------------------------------------------------------

(b)          Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Transaction Documents to
which it is a party, and to issue the Securities in accordance with the terms
hereof and thereof, (ii) the execution and delivery of the Transaction Documents
by the Company to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation, the
issuance of the Commitment Shares and the reservation for issuance and the
issuance of the Purchase Shares, issuable pursuant to this Agreement, have been
duly authorized by the Company's Board of Directors (the “Board of Directors”)
and the Pricing Committee of the Board of Directors (the “Pricing Committee”)
and no further consent or authorization is required by the Company, the Board of
Directors, the Pricing Committee or the Company’s stockholders, (iii) this
Agreement has been, and each other Transaction Document shall be on the
Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution by
the Company, shall constitute, the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except (A) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (B) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (C) insofar as indemnification and contribution provisions may be
limited by applicable law. The Board of Directors and the Pricing Committee have
approved the respective resolutions (the “Signing Resolutions”) substantially in
the form as set forth as Exhibit B attached hereto to authorize this Agreement
and the transactions contemplated hereby. The Signing Resolutions are valid, in
full force and effect and have not been modified or supplemented in any respect.
The Company has delivered to the Investor a true and correct copy of a unanimous
written consent adopting the Signing Resolutions executed by all of the members
of the Board of Directors and the Pricing Committee, as applicable. No other
approvals or consents of the Board of Directors, the Pricing Committee or the
Company’s stockholders is necessary under applicable laws and the Company’s
Certificate of Incorporation or Bylaws to authorize the execution and delivery
of this Agreement or any of the transactions contemplated hereby, including, but
not limited to, the issuance of the Commitment Shares and the issuance of the
Purchase Shares.

(c)          Capitalization. The capitalization of the Company is as described
in the Company’s most recently filed Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as applicable, (i) no shares of the Company's capital stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) except as described in
the Form 8-K filed on December 18, 2015, there are no outstanding debt
securities of the Company, (iii) except as described in the Company’s most
recent Form 10-K or 10-Q, there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their respective securities under the Securities Act which have
not been so registered, except for shares issuable under the promissory note to
Goldman Sachs & Co., (v) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement. The
Company has furnished or made available to the Investor true and correct copies
of the Company's Certificate of Incorporation, as amended and as in effect on
the date hereof (the “Certificate of Incorporation”), and the Company's Bylaws,
as amended and as in effect on the date hereof (the "Bylaws"), and summaries of
the terms of all securities convertible into or exercisable for Common Stock, if
any, and copies of any documents containing the material rights of the holders
thereof in respect thereto.

-10-

--------------------------------------------------------------------------------

(d)          Issuance of Securities. Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. 21,147,410 shares
of Common Stock have been duly authorized and reserved for issuance under this
Agreement as Purchase Shares. Upon issuance in accordance with the terms and
conditions of this Agreement, the Commitment Shares, shall be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. The Securities are being issued
pursuant to the Registration Statement and the issuance of the Securities has
been registered by the Company pursuant to the Securities Act. Upon receipt of
the Purchase Shares and the Commitment Shares, the Investor will have good and
marketable title to such Securities and such Securities will be immediately
freely tradable on the Principal Market.

(e)          No Conflicts; Compliance. The execution, delivery and performance
of the Transaction Documents by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Commitment Shares and the reservation for
issuance and issuance of the Purchase Shares) will not (i) result in a violation
of the Certificate of Incorporation or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
be subject to the Required Approvals (as defined below), result in a violation
of any law, rule, regulation, order, judgment or decree (including U.S. federal
and state and foreign securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations which would not reasonably be expected to result in
a Material Adverse Effect. Except as disclosed in the SEC Documents, neither the
Company nor any of its Subsidiaries is in violation of its Certificate of
Incorporation or Bylaws (or other similar organizational documents), or is in
violation of any term of, or is in default under, any contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for such conflicts, defaults, terminations or amendments which could not
reasonably be expected to have a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in knowing violation of any law, ordinance or regulation of any governmental
entity, except for such violations the sanctions for which would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

-11-

--------------------------------------------------------------------------------

(f)          Filings and Authorizations. Except as disclosed in the SEC
Documents and except where the failure to obtain any such consent, authorization
or order or make any such filing or registration would not reasonably be
expected to result in a Material Adverse Effect, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any federal, state, local or foreign court or governmental
agency or any federal, state, local or foreign regulatory or self-regulatory
agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents in accordance with the terms
hereof or thereof, other than (i) as specifically contemplated by this
Agreement, (ii) as required under the Securities Act and applicable state
securities or “Blue Sky” laws, and (iii) as required under the rules and
regulations of the Principal Market in connection with the transactions
contemplated hereby (collectively, the “Required Approvals”), each of which has
been, or (if not required to have been obtained or made on or prior to the date
of this Agreement), shall be, timely obtained or made prior to the Commencement
Date. Since one year prior to the date hereof, the Company has not received nor
delivered any notices or correspondence from or to the Principal Market relating
to any violation of the listing requirements of the Principal Market. The
Principal Market has not commenced any delisting proceedings against the
Company.

(g)          SEC Documents; Financial Statements; Reporting Obligations In
Canada. The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two (2) years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Documents”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Documents prior to the expiration of any such extension.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable, and none of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. The Company has
made available to the Investor true and complete copies of all comment letters
and substantive correspondence received by the Company from the SEC during the
12 months immediately preceding the date hereof, together with all written
responses of the Company thereto in the form such responses were filed with the
SEC. There are no outstanding or unresolved comments in such comment letters
received by the Company from the SEC. The SEC has not commenced any enforcement
proceedings against the Company or any of its Subsidiaries. The Company is a
reporting issuer or an equivalent thereof in each of the Provinces of British
Columbia, Alberta and Ontario and is not noted as being in default on any list
of reporting issuers or reporting issuers in default maintained by the
securities commission in each such Province.

-12-

--------------------------------------------------------------------------------

(h)         Absence of Certain Changes. Except as disclosed in the SEC Documents
and except as contemplated by this Agreement, since the date of the latest
audited financial statements included within the SEC Documents, there has been
no material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries. The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

(i)          Absence of Litigation. Except as disclosed in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any Subsidiary or any of the Company’s or its Subsidiaries’ officers
or directors in their capacities as such, which would, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect.

(j)          Acknowledgment Regarding Investor's Status. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(k)          No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

 (l)          Intellectual Property Rights. The Company and each Subsidiary
have, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar intellectual property rights currently employed by them in
connection with the business currently operated by them that are necessary for
use in the conduct of their respective businesses as described in the SEC
Documents and which the failure to so have would not reasonably be expected to
have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). To the knowledge of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights of the Company or any Subsidiary. Except as
set forth in the SEC Documents, there are no actions, suits or judicial
proceedings pending, or to the Company’s knowledge threatened, relating to
patents or proprietary information to which the Company or any of its
Subsidiaries is a party or of which any property of the Company or any of its
Subsidiaries is subject, and neither the Company nor any of its Subsidiaries has
received any written notice or is otherwise aware of any infringement of or
conflict with asserted rights of any other Person with respect to any
Intellectual Property Rights or of any facts or circumstances which could render
any Intellectual Property Rights invalid or inadequate to protect the interest
of the Company and its Subsidiaries therein, and which infringement or conflict
(if the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

-13-

--------------------------------------------------------------------------------

(m)          Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except in the case of
clauses (i), (ii) and (iii) above, where the failure to so comply or to obtain
such permits, licenses or approvals would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

(n)          Title. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (collectively, “Liens”), except for Liens that do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its Subsidiaries, and Liens for the payment of federal, state or other taxes,
the payment of which is neither delinquent nor subject to penalties, and Liens
relating to project financing which has been disclosed in the SEC Documents. Any
real property and facilities held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance (with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries).

(o)          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(p)          Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses (collectively, “Material Permits”), and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any Material Permit.

-14-

--------------------------------------------------------------------------------

(q)          Tax Status. The Company and each of its Subsidiaries has made or
filed (or requested valid extensions of) all federal, state and foreign income
and all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith. There are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

(r)          Transactions With Affiliates. Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors) that is required to be disclosed
and is not disclosed, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $120,000, other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any equity incentive plan of the Company.

(s)          Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

(t)          Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be, and to the extent that they actually are, timely publicly disclosed by
the Company, the Company confirms that neither it nor any other Person acting on
its behalf has provided the Investor or its agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information which is not otherwise disclosed in the Registration
Statement or the SEC Documents. The Company understands and confirms that the
Investor will rely on the foregoing representation in effecting acquisitions and
sales of securities of the Company. All of the disclosure furnished by or on
behalf of the Company to the Investor regarding the Company, its business and
the transactions contemplated hereby, including the SEC Documents and disclosure
schedules to this Agreement, is true and correct in all material respects and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement and the SEC Documents taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
The Company acknowledges and agrees that the Investor neither makes nor has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

-15-

--------------------------------------------------------------------------------

(u)          Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

(v)          Registration Statement. The Company has prepared and filed with the
SEC in accordance with the provisions of the Securities Act the Registration
Statement. The Registration Statement was declared effective by order of the SEC
on February 4, 2014. The Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Securities thereunder, and
the Company has not received any written notice that the SEC has issued or
intends to issue a stop order or other similar order with respect to the
Registration Statement or the Prospectus or that the SEC otherwise has (i)
suspended or withdrawn the effectiveness of the Registration Statement or (ii)
issued any order preventing or suspending the use of the Prospectus or any
Prospectus Supplement, in either case, either temporarily or permanently or
intends or has threatened in writing to do so. The “Plan of Distribution”
section of the Prospectus permits the issuance of the Securities hereunder. At
the time the Registration Statement and any amendments thereto became effective,
at the date of this Agreement and at each deemed effective date thereof pursuant
to Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement, including,
to the extent applicable to the transactions contemplated by this Agreement,
those set forth in General Instruction I.B.6. of Form S-3, and the SEC has not
notified the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) of the Securities Act. The Company hereby
confirms that, for so long as the Company is subject to General Instruction
I.B.6. of Form S-3, the Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in non-compliance with General Instruction I.B.6. of Form S-3. The
Registration Statement, as of its effective date, meets the requirements set
forth in Rule 415(a)(1)(x) pursuant to the Securities Act. At the earliest time
after the filing of the Registration Statement that the Company or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act) relating to any of the Securities, the Company
was not and is not an Ineligible Issuer (as defined in Rule 405 of the
Securities Act). The Company has not distributed any offering material in
connection with the offering and sale of any of the Securities, and, until the
Investor does not hold any of the Securities, shall not distribute any offering
material in connection with the offering and sale of any of the Securities, to
or by the Investor, in each case, other than the Registration Statement or any
amendment thereto, the Prospectus or any Prospectus Supplement required pursuant
to applicable law or the Transaction Documents. The Company has not made, and
agrees that unless it obtains the prior written consent of the Investor it will
not make, an offer relating to the Securities that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act. The Company
shall comply with the requirements of Rules 164 and 433 under the Securities Act
applicable to any such free writing prospectus consented to by the Investor,
including in respect of timely filing with the SEC, legending and record
keeping.

-16-

--------------------------------------------------------------------------------

(w)          DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

(x)          Sarbanes-Oxley. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, which are applicable
to it as of the date hereof.

(y)          Certain Fees. Except as disclosed on Schedule 4(y), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. Except as disclosed on Schedule 4(y), the Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 4(y) that may be due in connection with the transactions contemplated by
the Transaction Documents.

(z)          Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(aa)          Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock pursuant to the
Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. The Common Stock is
currently listed on the Principal Market under the trading symbol “HTM”. The
Company has not, in the 12 months preceding the date hereof, received any notice
from any Person to the effect that the Company is not in compliance with the
listing or maintenance requirements of the Principal Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.

(bb)          Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

(cc)          Regulation M Compliance. The Company has not, and to its knowledge
no Person acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

-17-

--------------------------------------------------------------------------------

(dd) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) under the Securities Act.

5.          COVENANTS.

(a)          Filing of Current Report and Initial Prospectus Supplement. The
Company agrees that it shall, within the time required under the Exchange Act,
file with the SEC a report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, the Transaction
Documents (the “Current Report”). The Company further agrees that it shall,
within the time required under Rule 424(b) under the Securities Act, file with
the SEC the Initial Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act specifically relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents,
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rule 430B under the Securities Act, and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Registration Statement and the Prospectus as of
the date of the Initial Prospectus Supplement, including, without limitation,
information required to be disclosed in the section captioned “Plan of
Distribution” in the Prospectus. The Investor acknowledges that it will be
identified in the Initial Prospectus Supplement as an underwriter within the
meaning of Section 2(a)(11) of the Securities Act. The Company shall permit the
Investor to review and comment upon the Current Report and the Initial
Prospectus Supplement at least two (2) Business Days prior to their filing with
the SEC, the Company shall give due consideration to all such comments, and the
Company shall not file the Current Report or the Initial Prospectus Supplement
with the SEC in a form to which the Investor reasonably objects. The Investor
shall use its reasonable best efforts to comment upon the Current Report and the
Initial Prospectus Supplement within one (1) Business Day from the date the
Investor receives the final pre-filing draft version thereof from the Company.
The Investor shall furnish to the Company such information regarding itself, the
Securities held by it and the intended method of distribution thereof, including
any arrangement between the Investor and any other Person relating to the sale
or distribution of the Securities, as shall be reasonably requested by the
Company in connection with the preparation and filing of the Current Report and
the Initial Prospectus Supplement, and shall otherwise cooperate with the
Company as reasonably requested by the Company in connection with the
preparation and filing of the Current Report and the Initial Prospectus
Supplement with the SEC.

(b)          Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of the Commitment
Shares and any Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

(c)          Listing/DTC. The Company shall promptly secure the listing of all
of the Purchase Shares and Commitment Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance) and
upon each other national securities exchange or automated quotation system, if
any, upon which the Common Stock is then listed, and shall maintain, so long as
any shares of Common Stock shall be so listed, such listing of all such
Securities from time to time issuable hereunder. The Company shall use
commercially reasonable efforts to maintain the listing of the Common Stock on
the Principal Market and shall comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from any Person
regarding the continued eligibility of the Common Stock for listing on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section. The Company shall take all action
necessary to ensure that its Common Stock can be transferred electronically as
DWAC Shares.

-18-

--------------------------------------------------------------------------------

(d)          Prohibition of Short Sales and Hedging Transactions. The Investor
agrees that, beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

(e)          Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause the Transfer
Agent to issue, on the date of this Agreement, 362,115 shares of Common Stock
(the “Commitment Shares”) directly to the Investor electronically as DWAC Shares
and shall deliver to the Transfer Agent the Irrevocable Transfer Agent
Instructions (as defined below) with respect to the issuance of the Commitment
Shares. For the avoidance of doubt, all of the Commitment Shares shall be fully
earned as of the date of this Agreement, whether or not the Commencement shall
occur or any Purchase Shares are purchased by the Investor under this Agreement
and irrespective of any termination of this Agreement.

(f)          Due Diligence; Non-Public Information. During the term of this
Agreement, the Investor shall have the right, from time to time, to perform
reasonable due diligence on the Company during the Company’s normal business
hours. The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor's due diligence of the Company. Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. From and after the date of this
Agreement, the Company covenants and agrees that neither it nor any other Person
acting on its behalf will provide the Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD under the Exchange Act. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided that the Company shall have failed to publicly disclose such
material, non-public information prior to such disclosure by the Investor. The
Investor shall not have any liability to the Company, any of its Subsidiaries,
or any of their respective directors, officers, employees, stockholders or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.

(g)          Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase and Accelerated Purchase or shall
use such other method, reasonably satisfactory to the Investor and the Company.

-19-

--------------------------------------------------------------------------------

(h)          Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

(i)          No Variable Rate Transactions. From the date of this Agreement
until the Maturity Date (irrespective of any earlier termination of this
Agreement), the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (or a combination of units thereof)
involving a Variable Rate Transaction, other than in connection with an Exempt
Issuance. “Variable Rate Transaction” means a transaction in which the Company
(i) issues or sells any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock or Common Stock Equivalents either (A) at a conversion
price, exercise price or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the Common Stock at any time
after the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (including,
without limitation, any “full ratchet” or “weighted average” anti-dilution
provisions) or (ii) enters into any agreement, including, but not limited to, an
“equity line of credit”, “at-the-market offering” or other continuous offering
or similar offering of Common Stock or Common Stock Equivalents, whereby the
Company may sell Common Stock or Common Stock Equivalents at a future determined
price. “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers, directors or vendors of the Company pursuant to
any stock or option plan duly adopted for such purpose, by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, (b) securities upon the exercise or exchange of or conversion
of any Purchase Shares or Commitment Shares issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by the Board of Directors or a
majority of the members of a committee of directors established for such
purpose, which acquisitions or strategic transactions can have a Variable Rate
Transaction component, provided that any such issuance shall only be to a Person
(or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an asset in a business synergistic with
the business of the Company and shall provide to the Company additional benefits
in addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, (d)
shares of Common Stock issued and sold by the Company pursuant to an
“at-the-market offering” of Common Stock through a registered broker-dealer
pursuant to an agreement between the Company and such registered broker-dealer
executed after the three (3) month anniversary of the Commencement Date, and (e)
the issuance of Common Stock upon the terms of the promissory note issued to
Goldman Sachs & Co.

(j)          Effective Registration Statement; Current Prospectus; Securities
Law Compliance. The Company shall use its reasonable best efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale by the Investor, at all times until
the earlier of (i) the date on which the Investor shall have sold all the
Securities and no Available Amount remains under this Agreement and (ii) the
earlier of (A) 90 days following the Maturity Date and (B) 180 Business Days
following the termination of this Agreement in accordance with Section 11 hereof
(the "Registration Period"). Without limiting the generality of the foregoing,
during the Registration Period, the Company shall (a) take all action necessary
to cause the Common Stock to continue to be registered as a class of securities
under Sections 12(b) or 12(g) of the Exchange Act, shall comply with its
reporting and filing obligations under the Exchange Act, and shall not take any
action or file any document (whether or not permitted by the Exchange Act) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act, and (b) prepare and file with the
SEC, at the Company’s expense, such amendments (including, without limitation,
post-effective amendments) to the Registration Statement and such Prospectus
Supplements pursuant to Rule 424(b) under the Securities Act, in each case, as
may be necessary to keep the Registration Statement effective pursuant to Rule
415 promulgated under the Securities Act, and to keep the Registration Statement
and the Prospectus current and available for issuances and sales of all of the
Securities by the Company to the Investor, and for the resale of all of the
Securities by the Investor, at all times during the Registration Period (it
being hereby acknowledged and agreed that the Company shall prepare and file
with the SEC, at the Company’s expense, immediately prior to the third
anniversary of the initial effective date of the Registration Statement (the
“Renewal Date”), a new Registration Statement relating to the Securities, in a
form satisfactory to the Investor and its counsel, and, if such Registration
Statement is not an automatic shelf registration statement on Form S-3ASR, use
its reasonable best efforts to cause such Registration Statement to be declared
effective within 180 days after the Renewal Date). The Investor shall furnish to
the Company such information regarding itself, the Securities held by it and the
intended method of distribution thereof as shall be reasonably requested by the
Company in connection with the preparation and filing of any such amendment to
the Registration Statement (or new Registration Statement) or any such
Prospectus Supplement, and shall otherwise cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of any such amendment to the Registration Statement (or new Registration
Statement) or any such Prospectus Supplement. The Company shall comply with all
applicable federal, state and foreign securities laws in connection with the
offer, issuance and sale of the Securities contemplated by the Transaction
Documents. Without limiting the generality of the foregoing, neither the Company
nor any of its officers, directors or affiliates will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which would reasonably be expected to cause
or result in, stabilization or manipulation of the price of any security of the
Company.

-20-

--------------------------------------------------------------------------------

(k)          Stop Orders. The Company shall advise the Investor promptly (but in
no event later than 24 hours) and shall confirm such advice in writing: (i) of
the Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, or of the Company’s receipt of any
notification of the suspension of qualification of the Securities for offering
or sale in any jurisdiction or the initiation or contemplated initiation of any
proceeding for such purpose; and (iii) of the Company becoming aware of the
happening of any event, which makes any statement of a material fact made in the
Registration Statement, the Prospectus or any Prospectus Supplement untrue or
which requires the making of any additions to or changes to the statements then
made in the Registration Statement, the Prospectus or any Prospectus Supplement
in order to state a material fact required by the Securities Act to be stated
therein or necessary in order to make the statements then made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or of the necessity to
amend the Registration Statement or supplement the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other law. The Company shall
not be required to disclose to the Investor the substance or specific reasons of
any of the events set forth in clauses (i) through (iii) of the immediately
preceding sentence, but rather, shall only be required to disclose that the
event has occurred. The Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not be
obligated to purchase any shares of Common Stock under this Agreement and agrees
not to resell any Securities covered by the Registration Statement and the
Prospectus through the Registration Statement and the Prospectus, during the
continuation or pendency of any of the events set forth in clauses (i) through
(iii) above in this Section 5(k). If at any time the SEC shall issue any stop
order suspending the effectiveness of the Registration Statement or prohibiting
or suspending the use of the Prospectus or any Prospectus Supplement, the
Company shall use its reasonable best efforts to obtain the withdrawal of such
order at the earliest possible time. The Company shall make available to the
Investor, without charge, a copy of any correspondence from the SEC or the staff
of the SEC to the Company or its representatives relating to the Registration
Statement or the Prospectus, as the case may be.

-21-

--------------------------------------------------------------------------------

(l)          Amendments to Registration Statement; Prospectus Supplements.
Except as provided in this Agreement and other than periodic and current reports
required to be filed pursuant to the Exchange Act, the Company shall not file
with the SEC any amendment to the Registration Statement or any supplement to
the Base Prospectus that refers to the Investor, the Transaction Documents or
the transactions contemplated thereby (including, without limitation, any
Prospectus Supplement filed in connection with the transactions contemplated by
the Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least two (2) Business Days prior to filing with the SEC,
as the case may be, (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, or (c) the
Investor shall reasonably object, unless the Company reasonably has determined
that it is necessary to amend the Registration Statement or make any supplement
to the Prospectus to comply with the Securities Act or any other applicable law
or regulation, in which case the Company shall promptly (but in no event later
than 24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall expeditiously furnish to the
Investor a copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus is required to be delivered in
connection with any acquisition or sale of Securities by the Investor, the
Company shall not file any Prospectus Supplement with respect to the Securities
without furnishing to the Investor as many copies of such Prospectus Supplement,
together with the Prospectus, as the Investor may reasonably request.

(m)          Prospectus Delivery. The Company consents to the use of the
Prospectus (and of each Prospectus Supplement thereto) in accordance with the
provisions of the Securities Act and with the securities or “blue sky” laws of
the jurisdictions in which the Securities may be sold by the Investor, in
connection with the offering and sale of the Securities and for such period of
time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Securities. The Company will make
available to the Investor upon reasonable request, and thereafter from time to
time will furnish to the Investor, as many copies of the Prospectus (and each
Prospectus Supplement thereto) as the Investor may reasonably request for the
purposes contemplated by the Securities Act within the time during which the
Prospectus is required by the Securities Act to be delivered in connection with
sales of the Securities. If during such period of time any event shall occur
that in the reasonable judgment of the Company and its counsel, or in the
reasonable judgment of the Investor and its counsel, is required to be set forth
in the Registration Statement, the Prospectus or any Prospectus Supplement or
should be set forth therein in order to make the statements made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or if in the
reasonable judgment of the Company and its counsel, or in the reasonable
judgment of the Investor and its counsel, it is otherwise necessary to amend the
Registration Statement or supplement the Prospectus or any Prospectus Supplement
to comply with the Securities Act or any other applicable law or regulation, the
Company shall forthwith prepare and, subject to Section 5(l) above, file with
the SEC an appropriate amendment to the Registration Statement or an appropriate
Prospectus Supplement and in each case shall expeditiously furnish to the
Investor, at the Company’s expense, such amendment to the Registration Statement
or such Prospectus Supplement, as applicable, as may be necessary to reflect any
such change or to effect such compliance. The Company shall have no obligation
to separately advise the Investor of, or deliver copies to the Investor of, the
SEC Documents, all of which the Investor shall be deemed to have notice of.

-22-

--------------------------------------------------------------------------------

(n)          Integration. From and after the date of this Agreement, the Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any security (as defined in Section 2 of the Securities Act) of
the Company that would be integrated with the offer or sale of the Securities
such that the rules or regulations of the Principal Market would require
stockholder approval of this transaction prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

(o)          Principal Market Transactions.. The Investor covenants and agrees
that it shall offer or sell any Securities that may be issued pursuant to this
Agreement only in transactions executed on the Principal Market through a
registered broker-dealer located in the United States.

(p)          Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Prospectus.

(q)          Other Transactions. During the term of this Agreement, the Company
shall not enter into, announce or recommend to its stockholders any agreement,
plan, arrangement or transaction in or of which the terms thereof would
restrict, materially delay, conflict with or impair the ability or right of the
Company to perform its obligations under the Transaction Documents, including,
without limitation, the obligation of the Company to deliver the Purchase Shares
and the Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.

(r)          Required Filings Relating to Purchases. To the extent required
under the Securities Act or under interpretations by the SEC thereof, as
promptly as practicable after the close of each of the Company’s fiscal quarters
(or on such other dates as required under the Securities Act or under
interpretations by the SEC thereof), the Company shall prepare a Prospectus
Supplement, which will set forth the number of Purchase Shares sold to the
Investor during such quarterly period (or other relevant period), the purchase
price for such Purchase Shares and the net proceeds received by the Company from
such sales, and shall file such Prospectus Supplement with the SEC pursuant to
Rule 424(b) under the Securities Act (and within the time periods required by
Rule 424(b) and Rule 430B under the Securities Act). If any such quarterly
Prospectus Supplement is not required to be filed under the Securities Act or
under interpretations by the SEC thereof, the Company shall disclose the
information referenced in the immediately preceding sentence in its annual
report on Form 10-K or its quarterly report on Form 10-Q (as applicable) in
respect of the quarterly period that ended immediately before the filing of such
report in which sales of Purchase Shares were made to the Investor under this
Agreement, and file such report with the SEC within the applicable time period
required by the Exchange Act. The Company shall not file any Prospectus
Supplement pursuant to this Section 5(r), and shall not file any report
containing disclosure relating to such sales of Purchase Shares, unless a copy
of such Prospectus Supplement or disclosure has been submitted to the Investor a
reasonable period of time before the filing and the Investor has not reasonably
objected thereto (it being acknowledged and agreed that the Company shall not
submit any portion of any Form 10-K or Form 10-Q other than the specific
disclosure relating to any sales of Purchase Shares). The Company shall also
furnish copies of all such Prospectus Supplements to each exchange or market in
the United States on which sales of the Purchase Shares may be made as may be
required by the rules or regulations of such exchange or market, if applicable.

-23-

--------------------------------------------------------------------------------

6.          TRANSFER AGENT INSTRUCTIONS.

On the date of this Agreement, the Company shall issue irrevocable instructions
to the Transfer Agent, and any subsequent transfer agent, to issue the Purchase
Shares and the Commitment Shares in accordance with the terms of this Agreement
(the “Irrevocable Transfer Agent Instructions”). All Securities to be issued to
or for the benefit of the Investor pursuant to this Agreement shall be issued as
DWAC Shares. The Company warrants to the Investor that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 6 will
be given by the Company to the Transfer Agent with respect to the Securities,
and the Securities shall otherwise be freely transferable on the books and
records of the Company.

7.          CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF
COMMON STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

(a)          The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;

(b)          No stop order with respect to the Registration Statement shall be
pending or threatened by the SEC;

(c)          All federal, state, local and foreign governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state, local and foreign courts or governmental agencies and
all federal, state, local and foreign regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required under the Securities Act, the
Exchange Act, applicable state securities or “Blue Sky” laws or applicable rules
and regulations of the Principal Market or otherwise required by the SEC, the
Principal Market or any U.S. state or Canadian provincial securities regulators;

(d)          No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state or local court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

-24-

--------------------------------------------------------------------------------

(e)          All Securities to be issued by the Company to the Investor under
the Transaction Documents shall have been approved for listing on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance; and

(f)          The representations and warranties of the Investor contained in
this Agreement shall be true and correct in all material respects as of the date
hereof and as of the Commencement Date.

8.          CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON
STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement Date:

(a)          The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

(b)          The Common Stock shall be listed on the Principal Market, trading
in the Common Stock shall not have been within the last 365 days suspended by
the SEC or the Principal Market, and all Securities to be issued by the Company
to the Investor pursuant to this Agreement shall have been approved for listing
on the Principal Market in accordance with the applicable rules and regulations
of the Principal Market, subject only to official notice of issuance;

(c)          The Investor shall have received a written opinion of the Company's
legal counsel, dated as of the Commencement Date and in form and substance
reasonably satisfactory to the Investor;

(d)          The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any such representations and warranties are qualified as to
materiality, in which case, such representations and warranties shall be true
and correct as so qualified) as of the date hereof and as of the Commencement
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects as of such date), and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;

(e)          The Board of Directors and the Pricing Committee of the Company
shall have adopted resolutions substantially in the form attached hereto as
Exhibit B which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;

(f)          As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 21,147,410 shares of Common Stock;

-25-

--------------------------------------------------------------------------------

(g)          The Irrevocable Transfer Agent Instructions shall have been
delivered to the Company’s Transfer Agent and acknowledged in writing by the
Company and the Company's Transfer Agent, and the Commitment Shares shall have
been issued directly to the Investor electronically as DWAC Shares;

(h)          The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

(i)          The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Delaware within ten (10) Business Days of the Commencement Date;

(j)          The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

(k)         The Registration Statement shall continue to be effective and no
stop order with respect to the Registration Statement shall be pending or
threatened by the SEC. The Company shall have a maximum dollar amount certain of
Common Stock registered under the Registration Statement which is sufficient to
issue to the Investor not less than (i) the full Available Amount worth of
Purchase Shares plus (ii) all of the Commitment Shares. The Current Report and
the Initial Prospectus Supplement each shall have been filed with the SEC as
required pursuant to Section 5(a), and copies of the Prospectus shall have been
delivered to the Investor in accordance with Section 5(m) hereof. The Prospectus
shall be current and available for issuances and sales of all of the Securities
by the Company to the Investor, and for the resale of all of the Securities by
the Investor. Any other Prospectus Supplements required to have been filed by
the Company with the SEC under the Securities Act at or prior to the
Commencement Date shall have been filed with the SEC within the applicable time
periods prescribed for such filings under the Securities Act. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the SEC at or prior to the
Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

(l)          No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred;

(m)          All federal, state, local and foreign governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state, local and foreign courts or governmental agencies and
all federal, state, local and foreign regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required under the Securities Act, the
Exchange Act, applicable state securities or “Blue Sky” laws or applicable rules
and regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any U.S. state or Canadian provincial securities regulators;

-26-

--------------------------------------------------------------------------------

(n)          No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

(o)          No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions;

(p)          On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the
Investor, in order to render inapplicable any control share acquisition,
business combination, stockholder rights plan or poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Investor as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company's issuance of the Securities and the Investor's ownership of the
Securities; and

(q)          The Company shall have provided the Investor with the information
requested by the Investor in connection with its due diligence requests made
prior to, or in connection with, the Commencement, in accordance with the terms
of Section 5(f) hereof.

-27-

--------------------------------------------------------------------------------

9.          INDEMNIFICATION.

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to: (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, U.S. state securities or “Blue Sky” laws or Canadian
securities laws, or the rules and regulations of the Principal Market in
connection with the transactions contemplated by the Transaction Documents by
the Company or any of its Subsidiaries, affiliates, officers, directors or
employees, (e) any untrue statement or alleged untrue statement of a material
fact contained, or incorporated by reference, in the Registration Statement or
any amendment thereto or any omission or alleged omission to state therein, or
in any document incorporated by reference therein, a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
(f) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Prospectus, or any omission or
alleged omission to state therein, or in any document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the gross negligence or willful misconduct of
the Indemnitee, (II) the indemnity contained in clauses (d), (e) and (f) of this
Section 9 shall not apply to any Indemnified Liabilities to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Investor expressly for use in any Prospectus Supplement (it being hereby
acknowledged and agreed that the written information set forth on Exhibit D
attached hereto is the only written information furnished to the Company by or
on behalf of the Investor expressly for use in the Initial Prospectus
Supplement), if the Prospectus was timely made available by the Company to the
Investor pursuant to Section 5(l), (III) the indemnity contained in clauses (d),
(e) and (f) of this Section 9 shall not inure to the benefit of the Investor to
the extent such Indemnified Liabilities are based on a failure of the Investor
to deliver or to cause to be delivered the Prospectus made available by the
Company, if such Prospectus was timely made available by the Company pursuant to
Section 5(l), and if delivery of the Prospectus would have cured the defect
giving rise to such Indemnified Liabilities, and (IV) the indemnity in this
Section 9 shall not apply to amounts paid in settlement of any claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Payment under this indemnification shall be made within thirty
(30) days from the date Investor makes written request for it. A certificate
containing reasonable detail as to the amount of such indemnification submitted
to the Company by Investor shall be conclusive evidence, absent manifest error,
of the amount due from the Company to Investor. If any action shall be brought
against any Indemnitee in respect of which indemnity may be sought pursuant to
this Agreement, such Indemnitee shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Indemnitee. Any Indemnitee
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnitee, except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Indemnitee,
in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel.

-28-

--------------------------------------------------------------------------------

10.          EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a)          the effectiveness of the Registration Statement registering the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order or similar order) or the Registration Statement or the Prospectus
is unavailable for the sale by the Company to the Investor (or the resale by the
Investor) of any or all of the Securities to be issued to the Investor under the
Transaction Documents (including, without limitation, as a result of any failure
of the Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period;

(b)          the suspension of the Common Stock from trading or the failure of
the Common Stock to be listed on the Principal Market for a period of one (1)
Business Day, provided that the Company may not direct the Investor to purchase
any shares of Common Stock during any such suspension;

(c)          the delisting of the Common Stock from the NYSE MKT, provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, the NYSE Arca, The NASDAQ Capital Market, The NASDAQ Global
Market, The NASDAQ Global Select Market or the OTC Markets or any national
comparable U.S. market (or nationally recognized successor thereto);

(d)          the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within five (5) Business Days after the applicable
Purchase Date or Accelerated Purchase Date (as applicable) which the Investor is
entitled to receive such Securities;

(e)          the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least five (5) Business Days after the Company obtains notice of such breach;

(f)          if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;

(g)          if the Company pursuant to or within the meaning of any Bankruptcy
Law; (i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

(h)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

(i)          if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares; or

-29-

--------------------------------------------------------------------------------

(j)          if at any time after the Commencement Date, the Maximum Share Cap
is reached (to the extent such Maximum Share Cap is applicable pursuant to
Section 2(e) hereof).

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not
purchase any shares of Common Stock under this Agreement.

11.          TERMINATION

This Agreement may be terminated only as follows:

(a)          If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall
automatically terminate without any liability or payment to the Company (except
as set forth below) without further action or notice by any Person.

(b)          In the event that the Commencement shall not have occurred on or
before January 31, 2016, due to the failure to satisfy the conditions set forth
in Sections 7 and 8 above with respect to the Commencement, either the Company
or the Investor shall have the option to terminate this Agreement at the close
of business on such date or thereafter without liability of any party to any
other party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(f) or Section 8(d), as applicable, could not then be satisfied.

(c)          At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.

(d)          This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

(e)          If, for any reason or for no reason, the full Available Amount has
not been purchased in accordance with Section 2 of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company's or the Investor's
rights or obligations under this Agreement with respect to pending Regular
Purchases and Accelerated Purchases, and the Company and the Investor shall
complete their respective obligations with respect to any pending Regular
Purchases and Accelerated Purchases under this Agreement or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

-30-

--------------------------------------------------------------------------------

12.          MISCELLANEOUS.

(a)          Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

-31-

--------------------------------------------------------------------------------

(e)          Entire Agreement; Amendment. The Transaction Documents supersede
all other prior oral or written agreements between the Investor, the Company,
their affiliates and Persons acting on their behalf with respect to the subject
matter thereof, and this Agreement, the other Transaction Documents and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents. No provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto.

(f)          Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

  U.S. Geothermal Inc.   390 Parkcenter Blvd., Suite 250   Boise, ID 83706  
Telephone: (208) 424-1027   Facsimile: (208) 424-1030   Attention: Kerry Hawkley

With a copy to:

  Dorsey & Whitney LLP   701 Fifth Avenue, Suite 6100   Seattle, WA 98104  
Telephone: (206) 903-8803   Facsimile: (206) 260-8917   Attention: Kimberley R.
Anderson, Esq.

If to the Investor:

  Lincoln Park Capital Fund, LLC   440 North Wells, Suite 620   Chicago, IL
60654   Telephone: (312) 822-9300   Facsimile: (312) 822-9301   Attention: Josh
Scheinfeld/Jonathan Cope

With a copy to:

  Greenberg Traurig, LLP   The MetLife Building   200 Park Avenue   New York, NY
10166   Telephone:   (212) 801-9200     Facsimile:   (212) 801-6400    
Attention:   Anthony J. Marsico, Esq.  

-32-

--------------------------------------------------------------------------------

If to the Transfer Agent:

  Computershare Trust Company, N.A.   350 Indiana Street, Suite 750   Golden, CO
80401   Telephone: (303) 262-0714   Facsimile: (303) 262-0633   Attention: Kathy
Kinard

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor, including by merger
or consolidation. The Investor may not assign its rights or obligations under
this Agreement.

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

(i)          Publicity. The Investor shall have the right to approve before
issuance any press release, SEC filing or any other public disclosure made by or
on behalf of the Company whatsoever with respect to, in any manner, the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby; provided, however, that the Company shall
be entitled, without the prior approval of the Investor, to make any press
release or other public disclosure (including any filings with the SEC) with
respect to such transactions as is required by applicable law and regulations
(including the regulations of the Principal Market), so long as prior to making
any such press release or other public disclosure the Company and its counsel
shall have provided the Investor and its counsel with a reasonable opportunity
to review and comment upon, and shall have consulted with the Investor and its
counsel on the form and substance of, such press release or other public
disclosure. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect. The Company shall
have the right to approve before issuance any press release or any other public
disclosure made by or on behalf of the Investor whatsoever with respect to, in
any manner, the Company or any aspect of the Transaction Documents or the
transactions contemplated thereby; provided, however, that the Investor shall be
entitled, without the prior approval of the Company, to make any press release
or other public disclosure with respect to such transactions as is required by
applicable law and regulations, so long as prior to making any such press
release or other public disclosure the Investor and its counsel shall have
provided the Company and its counsel with a reasonable opportunity to review and
comment upon, and shall have consulted with the Company and its counsel on the
form and substance of, such press release or other public disclosure.

-33-

--------------------------------------------------------------------------------

(j)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to consummate and make
effective, as soon as reasonably possible, the Commencement, and to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the other transactions contemplated hereby.

(k)          No Financial Advisor, Placement Agent, Broker or Finder. The
Company represents and warrants to the Investor that, except as disclosed in
Schedule 4(y), it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that, as of the date of this Agreement,
it has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby; provided, however, that the Company shall not
be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder engaged by the Investor in
connection with the transactions contemplated hereby, including, without
limitation, any broker-dealer engaged by the Investor after the date of this
Agreement in connection with any resale of the Securities by the Investor. The
Company shall pay, and hold the Investor harmless against, any liability, loss
or expense (including, without limitation, attorneys' fees and out of pocket
expenses) arising in connection with any claim for fees or commissions of any
financial advisor, placement agent, broker or finder engaged by the Company in
connection with the transactions contemplated hereby.

(l)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

(m)         Remedies, Other Obligations, Breaches and Injunctive Relief. The
parties’ remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the parties under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of any party contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit any party’s right to pursue actual damages for any failure by the
other party to comply with the terms of this Agreement. The parties acknowledge
that a breach by any party of its obligations hereunder will cause irreparable
harm to the non-breaching party and that the remedy at law for any such breach
may be inadequate. The parties therefore agree that, in the event of any such
breach or threatened breach, the non-breaching party shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(n)          Enforcement Costs. If: (i) this Agreement is placed by the Investor
in the hands of an attorney for enforcement or is enforced by the Investor
through any legal proceeding; or (ii) an attorney is retained to represent the
Investor in any bankruptcy, reorganization, receivership or other proceedings
affecting creditors' rights and involving a claim under this Agreement; or (iii)
an attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys' fees incurred in connection therewith, in addition to all
other amounts due hereunder.

-34-

--------------------------------------------------------------------------------

(o)          Waivers. No provision of this Agreement may be waived other than in
a written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

*    *    *    *    *

-35-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

  THE COMPANY:       U.S. GEOTHERMAL INC.       By: /s/ Kerry D. Hawkley   Name:
Kerry D. Hawkley   Title: CFO and Secretary           INVESTOR:       LINCOLN
PARK CAPITAL FUND, LLC   BY: LINCOLN PARK CAPITAL, LLC   BY: ROCKLEDGE CAPITAL
CORPORATION       By: /s/ Josh Scheinfeld   Name: Josh Scheinfeld   Title:
President

-36-

--------------------------------------------------------------------------------

EXHIBITS

Exhibit A Form of Officer’s Certificate Exhibit B Form of Resolutions of Board
of Directors and the Pricing Committee of the Company Exhibit C Form of
Secretary’s Certificate Exhibit D Information About Investor Furnished to the
Company


--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OFFICER’S CERTIFICATE

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of January 22, 2016,
(the “Purchase Agreement”), by and between U.S. GEOTHERMAL INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

The undersigned, _____________, _________________ of the Company, hereby
certifies as follows:

          1.          I am the ____________________ of the Company and make the
statements contained in this Certificate;

          2.          The representations and warranties of the Company
contained in the Purchase Agreement are true and correct in all material
respects (except to the extent that any of such representations and warranties
are qualified as to materiality, in which case, such representations and
warranties are true and correct as so qualified) as of the date of the Purchase
Agreement and as of the Commencement Date as though made at that time (except
for representations and warranties that speak as of a specific date, in which
case such representations and warranties are true and correct in all material
respects as of such date);

          3.          The Company has performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Commencement Date.

          4.          The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
[___________], 2016.

        Name:     Title:  

The undersigned as Secretary of U.S. GEOTHERMAL INC., a Delaware corporation,
hereby certifies that _________________ is the duly elected, appointed,
qualified and acting _______________ of the Company and that the signature
appearing above is his genuine signature.

      Secretary


--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT

--------------------------------------------------------------------------------

UNANIMOUS WRITTEN CONSENT OF

THE BOARD OF DIRECTORS OF

U.S. GEOTHERMAL INC.
_________


     In accordance with the corporate laws of the state of Delaware, the
undersigned, being all of the directors of U.S. GEOTHERMAL INC., a Delaware
corporation (the “Corporation”) do hereby consent to and adopt the following
resolutions as the action of the Board of Directors (the “Board”) for and on
behalf of the Corporation and hereby direct that this Consent be filed with the
minutes of the proceedings of the Board:

     WHEREAS, in 2011 the Board established a pricing committee (the “Pricing
Committee”) consisting of three directors, and now desires to reestablish and
reconstitute it;

     WHEREAS, there has been presented to the Board a draft of the Purchase
Agreement (the “Purchase Agreement”) by and between the Corporation and Lincoln
Park Capital Fund, LLC (“Lincoln Park”), providing for the purchase by Lincoln
Park of up to Ten Million Dollars ($10,000,000) (the “Available Amount”) of the
Corporation’s common stock, $0.001 par value per share (the “Common Stock”),
pursuant to the Corporation’s registration statement on Form S-3 (Commission
File No. 333-192611) (the “Registration Statement”) covering the public offer
and sale, from time to time, of the Corporation’s equity capital, as may be
designated and issued by the Corporation from time to time, and a prospectus
supplement to that certain base prospectus included in the Registration
Statement (the “Supplement”); and

     WHEREAS, there has been presented to the Board the Engagement Agreement
(the “Engagement Agreement”) between the Corporation and Drexel Hamilton, LLC
(“Drexel”) dated January 15, 2016 providing for the engagement by the
Corporation of Drexel as its financial advisor in connection with a placement of
Common Stock from the Registration Statement to Lincoln Park;

     WHEREAS, after careful consideration and review of the Purchase Agreement,
the Engagement Agreement, the documents respectively attached thereto and other
factors deemed relevant by the Board, the Board has determined that it is
advisable and in the best interests of the Corporation to engage in the
transactions contemplated by the Purchase Agreement and Engagement Agreement,
including, but not limited to, the issuance and sale of shares of Common Stock
to Lincoln Park up to the Available Amount under the Purchase Agreement
(“Purchase Shares”).

Transaction Documents

     NOW, THEREFORE, BE IT RESOLVED, that the Purchase Agreement, the Engagement
Agreement and the transactions described therein are hereby approved and
ratified and the Chief Executive Officer, President and Chief Operating Officer,
Chief Financial Officer and Corporate Secretary, and Treasurer and Executive
Vice President of the Corporation (each such person, an “Authorized Officer”)
are severally authorized to execute and deliver the Purchase Agreement, the
Engagement Agreement, and any other agreements or documents contemplated thereby
in accordance with the resolutions contained herein, with such amendments,
changes, additions and deletions as any Authorized Officer may deem to be
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

--------------------------------------------------------------------------------

     FURTHER RESOLVED, that the Board hereby reestablishes the Pricing Committee
consisting of three directors, and hereby appoints Dennis Gilles, Doug Glaspey,
and Paul Larkin to serve on the Pricing Committee until their successors, if
any, shall be duly appointed or, if earlier, their resignation, removal or
disqualification from serving as members of the Pricing Committee or as
directors of the Corporation;

     FURTHER RESOLVED, that the Pricing Committee shall be authorized to
exercise the authority of the Board in approving the terms and conditions of any
issuance and sale of Purchase Shares to Lincoln Park from time to time in
accordance with the Purchase Agreement (including, without limitation, the
number of Purchase Shares or amount in Purchase Shares that Lincoln Park shall
be directed to purchase from the Corporation in any Regular Purchase Notice (as
defined in the Purchase Agreement, a “Regular Purchase Notice”) or Accelerated
Purchase Notice (as defined in the Purchase Agreement, an “Accelerated Purchase
Notice”)) and to authorize any Authorized Officer to complete, execute and
deliver a Regular Purchase Notice or Accelerated Purchase Notice from time to
time in accordance with such terms and conditions, as the Pricing Committee may
deem necessary or desirable from time to time, the completion, execution and
delivery of such Regular Purchase Notice or Accelerated Purchase Notice by such
Authorized Officer to be conclusive evidence that the Pricing Committee deems
such terms and conditions to be necessary or desirable;

     FURTHER RESOLVED, that any two members of the Pricing Committee shall be
authorized to approve the terms and conditions of any issuance and sale of
Purchase Shares to Lincoln Park from time to time in accordance with the
Purchase Agreement, and that the Pricing Committee shall be authorized to agree
upon such terms and conditions, such agreement to be binding on the Corporation
to the same extent as if adopted by resolutions of the Board; and

     FURTHER RESOLVED, that the terms and provisions of the Form of Transfer
Agent Instructions (the “Instructions”) are hereby approved and any Authorized
Officer is authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as an Authorized Officer may deem appropriate and approve on behalf
of, the Corporation, such approval to be conclusively evidenced by the signature
of an Authorized Officer thereon; and

Issuance of Common Stock

     FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares
of Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance, receipt of payment of the purchase price, and
delivery of Purchase Shares pursuant to the Purchase Agreement, such Purchase
Shares will be duly authorized, validly issued, fully paid and nonassessable
with no personal liability attaching to the ownership thereof; and

     FURTHER RESOLVED, that the Corporation shall initially reserve Twenty-One
Million One Hundred Forty-Seven Thousand Four Hundred Ten (21,147,410) shares of
Common Stock for issuance as Purchase Shares under the Purchase Agreement; and

- 2 -

--------------------------------------------------------------------------------

     FURTHER RESOLVED, that the Corporation is also hereby authorized to issue
Three Hundred Sixty-Two Thousand One Hundred Fifteen (362,115) shares of Common
Stock (subject to equitable adjustment for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction) (the “Commitment
Shares”) in accordance with the terms of the Purchase Agreement and calculated
based on the Lincoln Park Capital Fund, LLC Confidential Investment Term Sheet,
dated January 6, 2016 (the “Term Sheet”). As provided in the Term Sheet, the
Corporation shall issue to Lincoln Park Commitment Shares representing Two
Hundred Twenty-Five Thousand Dollars ($225,000) on the Closing Date, where the
“dollar value” per Commitment Share shall be equal to the average of the closing
sale prices of the common shares for the ten (10) consecutive business days
prior to the date of the Term Sheet. Upon issuance and delivery of the
Commitment Shares pursuant to the Purchase Agreement, the Commitment Shares will
be duly authorized, validly issued, fully paid and nonassessable with no
personal liability attaching to the ownership thereof; and

     FURTHER RESOLVED, that the Corporation shall initially reserve Three
Hundred Sixty-Two Thousand One Hundred Fifteen (362,115) shares of Common Stock
for issuance as the Commitment Shares under the Purchase Agreement; and

Regulatory and Exchange Filings

     FURTHER RESOLVED, that the officers of the Corporation are, and each of
them hereby is, authorized and directed to prepare and file with the Securities
and Exchange Commission the Supplement to that certain base prospectus included
in the Registration Statement; and

     FURTHER RESOLVED, that the officers of the Corporation are, and each of
them hereby is, authorized and directed, in connection with the Purchase
Agreement, the Engagement Agreement and the transactions contemplated by these
resolutions, to take such actions and to make such filings with the NYSE MKT LLC
(the “NYSE MKT”) as such officers deem necessary or appropriate upon advice of
counsel to the Corporation to comply with the guidelines, rules and regulations
of the NYSE MKT; and

     FURTHER RESOLVED, that any resolutions required by the NYSE MKT to be
adopted in connection with the Purchase Agreement, the Engagement Agreement and
the transactions contemplated by these resolutions are hereby adopted and
approved, and the Secretary of the Corporation is hereby instructed to file such
resolutions with the minutes of the Corporation, and all of such resolutions are
hereby incorporated and adopted by reference to the same extent as if set forth
in full herein; and

     FURTHER RESOLVED, that any resolutions required to be adopted by the
Corporation by the various states in which exemptions, qualifications or
registrations may be sought in connection with the Purchase Agreement, the
Engagement Agreement and the transactions contemplated by these resolutions are
hereby adopted and approved, and the Secretary of the Corporation is hereby
instructed to file such resolutions with the minutes of the Corporation, and all
of such resolutions are hereby incorporated and adopted by reference to the same
extent as if set forth in full herein; and

     FURTHER RESOLVED, that the officers of the Corporation are, and each of
them hereby is, authorized and directed, in connection with the Purchase
Agreement, the Engagement Agreement and transactions contemplated by these
resolutions, to take such actions and to make such filings with federal and
state securities commissions or agencies as such officers deem necessary or
appropriate upon advice of counsel to the Corporation to comply with federal and
state securities laws; and

Approval of Actions

     FURTHER RESOLVED, that the authority of the transfer agent and registrar
for the Common Stock shall extend to and include Purchase Shares and the
Commitment Shares authorized by these resolutions and that such transfer agent
and registrar is hereby authorized to record and countersign, as transfer agent,
and to deliver to the officers of the Corporation, or pursuant to the directions
thereof, the certificates (or evidence of issuance in book entry form, if so
requested by such officer) evidencing the numbers of such Purchase Shares and
Commitment Shares issued in the name(s) as directed by such officer in writing,
and such transfer agent and registrar is hereby authorized and directed to
register, as registrar, certificates (or a statement of issuance in book entry
form, if so requested by such officer) for the number of such Purchase Shares
and Commitment Shares as directed by such officer; and

- 3 -

--------------------------------------------------------------------------------

     FURTHER RESOLVED, that, without limiting the foregoing, the Authorized
Officers are, and each of them hereby is, authorized and directed to proceed on
behalf of the Corporation and to take all such steps as deemed necessary or
appropriate, with the advice and assistance of counsel, to cause the Corporation
to consummate the agreements referred to herein and to perform its obligations
under such agreements; and

     FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby
is, authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

(signature page follows)

- 4 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Board has executed and delivered this Consent on
the dates shown below.

  January ___, 2016 Dennis J. Gilles                         January ___, 2016
Douglas J. Glaspey                       January ___, 2016 Paul A. Larkin      
                  January ___, 2016 Leland L. Mink                        
January ___, 2016 John H. Walker    

being all of the directors of U.S. GEOTHERMAL INC.

- 5 -

--------------------------------------------------------------------------------

UNANIMOUS WRITTEN CONSENT OF

THE PRICING COMMITTEE OF

THE BOARD OF DIRECTORS OF

U.S. GEOTHERMAL INC.
________


     The undersigned, being all of the members of the Pricing Committee (the
“Pricing Committee”) of the Board of Directors (the “Board”) of U.S. Geothermal
Inc., a Delaware corporation (the “Corporation”), acting by written consent
without a meeting pursuant to Section 141(f) of the Delaware General Corporation
Law, do hereby consent to the adoption of the following resolutions and the
taking of the actions contemplated thereby, and direct that this consent be
filed with the minutes of the proceedings of the Pricing Committee:

     WHEREAS, the Board has approved the Purchase Agreement (the “Purchase
Agreement”) by and between the Corporation and Lincoln Park Capital Fund, LLC
(“Lincoln Park”), providing for the purchase by Lincoln Park of up to Ten
Million Dollars ($10,000,000) (the “Available Amount”) of the Corporation’s
common stock, $0.001 par value per share (the “Common Stock”), pursuant to the
Corporation’s registration statement on Form S-3 (Commission File No.
333-192611) (the “Registration Statement”) covering the public offer and sale,
from time to time, of the Corporation’s equity capital, as may be designated and
issued by the Corporation from time to time, and a prospectus supplement to that
certain base prospectus included in the Registration Statement; and

     WHEREAS, the Board has authorized the Pricing Committee to exercise the
authority of the Board in approving the terms and conditions of any issuance and
sale of shares of Common Stock (“Purchase Shares”) to Lincoln Park from time to
time in accordance with the Purchase Agreement (including, without limitation,
the number of Purchase Shares or amount in Purchase Shares that Lincoln Park
shall be directed to purchase from the Corporation in any Purchase Notice (as
defined in the Purchase Agreement, a “Purchase Notice”) or Accelerated Purchase
Notice (as defined in the Purchase Agreement, an “Accelerated Purchase Notice”))
and to authorize the Chief Executive Officer, President and Chief Operating
Officer, Chief Financial Officer and Corporate Secretary, and Treasurer and
Executive Vice President of the Corporation (each such person, an “Authorized
Officer”) to complete, execute and deliver a Purchase Notice or Accelerated
Purchase Notice from time to time in accordance with such terms and conditions
as the Pricing Committee may deem necessary or desirable from time to time, the
completion, execution and delivery of such Purchase Notice or Accelerated
Purchase Notice by such Authorized Officer to be conclusive evidence that the
Pricing Committee deems such terms and conditions to be necessary or desirable.

--------------------------------------------------------------------------------

     NOW, THEREFORE, LET IT BE:

     RESOLVED, that any Authorized Officer shall be authorized to exercise the
authority of the Pricing Committee in approving the terms and conditions of any
issuance and sale of Purchase Shares to Lincoln Park from time to time in
accordance with the Purchase Agreement (including, without limitation, the
number of Purchase Shares or amount in Purchase Shares that Lincoln Park shall
be directed to purchase from the Corporation in any Purchase Notice or
Accelerated Purchase Notice), and any Authorized Officer shall be authorized to
complete, execute and deliver a Purchase Notice or Accelerated Purchase Notice
from time to time in accordance with such terms and conditions, as such
Authorized Officer may deem necessary or desirable from time to time, the
completion, execution and delivery of such Purchase Notice or Accelerated
Purchase Notice by such Authorized Officer to be conclusive evidence that the
Pricing Committee deems such terms and conditions to be necessary or desirable;
provided, however, that any sale of Purchase Shares under the Purchase Agreement
(excluding the sale from the Initial Purchase, as defined in the Purchase
Agreement, the “Initial Purchase”) shall be subject to the terms and conditions
set forth in the table below:

Price per Purchase Share Aggregate gross sales proceeds under Purchase Agreement
(1) If the Purchase Price (as defined in the Purchase Agreement, the “Purchase
Price”) or Accelerated Purchase Price (as defined in the Purchase Agreement, the
“Accelerated Purchase Price”) is less than $0.60 per share Aggregate gross sales
proceeds under the Purchase Agreement (excluding any proceeds from the Initial
Purchase) shall not exceed $2,000,000 (2) If the Purchase Price or Accelerated
Purchase Price is equal to or greater than $0.60 per share but less than $0.80
per share Aggregate gross sales proceeds under the Purchase Agreement (excluding
any proceeds from the Initial Purchase) shall not exceed $4,000,000; provided,
however, that such amount shall include any sales of Common Stock under row (1)
above at a price of less than $0.60 per share (3) If the Purchase Price or
Accelerated Purchase Price is equal to or greater than $0.80 per share Aggregate
gross sales proceeds under the Purchase Agreement (excluding any proceeds from
the Initial Purchase) shall not exceed $10,000,000; provided, however, that such
amount shall include any sales of Common Stock under rows (1) and (2) above at a
price of less than $0.60 per share and at a price of equal to or greater than
$0.60 per share but less than $0.80 per share, respectively

Provided further, that the approval of the terms and conditions in the issuance
and sale of Purchase Shares to Lincoln Park from time to time in accordance with
the Purchase Agreement shall not cause a beneficial ownership by Lincoln Park of
greater than 9.99%, or the trading of greater than 19.99%, of the Corporation’s
aggregate outstanding common stock.

     FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby
is, authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

(signature page follows)

- 2 -

--------------------------------------------------------------------------------

This Unanimous Written Consent may be executed in several counterparts, each of
which when so executed shall be deemed to be an original and such counterparts,
taken together, shall constitute one and the same instrument. A signed
counterpart of this Unanimous Written Consent provided by way of facsimile or
other electronic transmission shall be as binding upon the parties as an
originally signed counterpart.

     IN WITNESS WHEREOF, the undersigned members of the Pricing Committee have
duly executed this Unanimous Written Consent.

  January ____, 2016 Dennis J. Gilles                   January ____, 2016
Douglas J. Glaspey                   January ____, 2016 Paul A. Larkin    


--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of January 22, 2016,
(the “Purchase Agreement”), by and between U. S. GEOTHERMAL INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”).
Terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Purchase Agreement.

The undersigned, ___________, Secretary of the Company, hereby certifies as
follows:

          1.          I am the Secretary of the Company and make the statements
contained in this Certificate.

          2.          Attached hereto as Exhibit A and Exhibit B are true,
correct and complete copies of the Company’s Bylaws, as amended to date
(“Bylaws”), and Certificate of Incorporation, as amended to date (“Certificate
of Incorporation”), respectively, in each case, as amended through the date
hereof, and no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of any further amendment relating to or affecting
the Bylaws or Certificate of Incorporation.

          3.          Attached hereto as Exhibit C are true, correct and
complete copies of the resolutions duly adopted by the Board of Directors of the
Company (the “Board”) on [_____________], 2016 and the Pricing Committee of the
Board in compliance with the Bylaws, Certificate of Incorporation and the
Delaware General Corporation Law. Such resolutions have not been amended,
modified or rescinded and remain in full force and effect and such resolutions
are the only resolutions adopted by the Board, or any committee thereof, or the
stockholders of the Company relating to or affecting (i) the entering into and
performance of the Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.

          4.          As of the date hereof, the authorized, issued and reserved
capital stock of the Company is as set forth on Exhibit D hereto.

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
[____________], 2016.

        Secretary  

The undersigned as _______________ of the Company, hereby certifies that
_________________ is the duly elected, appointed, qualified and acting Secretary
of the Company, and that the signature appearing above is his genuine signature.

        Chief Executive Officer  


--------------------------------------------------------------------------------

EXHIBIT D

Information About The Investor Furnished To The Company By The Investor
Expressly For Use In Connection With The Initial Prospectus Supplement

Information With Respect to Lincoln Capital

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 2,463,810 shares of our common stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.

--------------------------------------------------------------------------------